CaSe 19-90033-CL filed 03/13/19 Entered 03/13/19 15;\21237 DOC 5 PQ. 1 Of 7

CSD ZSOOA (12/15)
U.S. Bankruptcy Court
Southern District of California
In re:
Bankruptcy Case No.lS-07247-CL7
EDMUND ORTXZ
Debtor
Adversary Proceeding No.19~90033~CL
LEA HERNANDEZ-SIOSON
Plaintifl`
V.
LIBERTY ORTIZ
EDMUND OR'I`IZ
Defendant

SUMMONS INAN AD VERSARYPROCEEDING

YOU ARE SUMMONEI) and required to file a motion or answer to the complaint which is attached to this summons with the clerk
of the bankruptcy court within 30 days after the date of issuance of this summons, except that the United States and its offices and
agencies shall tile a motion or answer to the complaint within 35 days.

Address of Clerk
Clerk, U.S. Bankruptcy Court
Southern District of Califurnia
325 West F Street
San Diego, California 92101

At the same time, you must also serve a copy of the motion or answer upon the plaintist attorney.

 

 

Name and Address of Plaintist Attorney
Michael P. Duff
690 Coronado Circle
Vista, CA 92025

If you make a motion, your time to answer is governed by cheral Rule of Bankruptcy Procednre 7012.

 

 

 

IF YOU FAIL TO RES!’OND 'I`O 'I`HIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR C()NSENT TO ENTRY OF A
JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN 'l`HE COMPLAINT.

Daté lssued:

03,/11/201»9.'1

 

Barry K. Lander Clerk Of Court

CSD 2500A

 

CaSe 19-90033-CL \|\:i|ed 03/13/19 Entered 03/13/19 15;21237 DOC 5 PQ. 2 Of 7

CSD 2500A (Page 2) [iz/i s]

 

 

PROGF OF SERVICE
l,' Amber M- Hussin , certify that l am, and at all times during the service of process was, not
less than 18 years of age and not a party to the matter concerning which service of process was made.
l further certify that the service of this summons and a copy of the complaint was made Mal'Ch 13, 2019 by;
idaiei

[ / ] Mail Service: Regular, first class United States mail, postage fully pre-paid, addressed to:

David Stallone, Esq,
304 Kalmia Street, Suite F
San Diego, California 92101

[ ] Personal Service: By leaving the documents with the following defendants or an officer or agent of the defendant at:

[ ] Residence Service: By leaving the documents with the following adult at:

[ ] Certified Mail Service on an Insured Depository lnstitution: By sending the process by certified mail addressed to the
following officer of the defendant at:

[ ] Publication: The defendant was served as follows: [describe brietly]

[ ] _State Law : The defendant was served pursuant to the laws of the State of , as
follows: [describe brieily]

lf serve was made by personal service, by residence service, or pursuant to state law, l further certify thatl am, and at all times
during the service of process was, not less than 18 years of age and not a party to the matter concerning which service of process
Was made.

Under penalty of perjury, l declare that the foregoing is true and correct

March 13, 2019 lSl Amber Nl. Hussin
[Darel [signawre]

 

 

Prirlf Nam€ Amber M. Hussin

 

BusineSS Addr€SS 1035 E. Vista Way, Suite 197

 

Ciiy vista 3th caiiiomia ZIP 92034

 

 

 

CSD 2500A

 

CaSe 19-90033-CL `|\:i|ed 03/13/19 Enter€d 03/13/19 15_:21:37 DOC 5 PQ. 3 Of 7

CSD 2500A (Page 2) [12/15]

 

 

PROOF OF SERVICE
l, Amber M- HUSSln , certify that I am, and at all times during the service of process was, not
less than 18 years of age and not a party to the matter concerning which service of process was made.
I further certify that the service of this summons and a copy of the complaint was made March 13, 2019 by:
[date]

[ / ] Mail Service: Regular, first class United States mail, postage fully pre-paid, addressed to:

Eugenio Ramos, Esq.
2424 Hoover Avenue, Suite G
National Clty, California 91950

[ ] Personal Service: By leaving the documents with the following defendants or an officer or agent of the defendant at:

[ ] Residence Service: By leaving the documents with the following adult at:

[ ] Ceititied Mail Service on an Insured Depository Institution: By sending the process by certified mail addressed to the
following officer of the defendant at:

[ ] Publication: The defendant was served as follows: [describe brieily]

[ ] State Law : The defendant was served pursuant to the laws of the State of t as
follows: [descrihe briefly]

if serve was made by personal service, by residence service, or pursuant to state law, I further certify thatI arn, and at all times
during the service of process was, not less than 18 years of age and not a party to the matter concerning which service of process
was made.

Under penalty of perjury, l declare that the foregoing is true and correct

March 13, 2019 /S/ Amber Nl. Hussin
mat€] {Signature]

 

 

 

Prinf Nam@ Amber M. Hussin

 

BuS`m€SS AddreSS 1035 E. Vlsta Way, Sulte 197

 

City vista 5th caiiiomia ZlP 92084

 

 

 

CSD 2500A

 

CaSe 19-90033-CL `K|:i|ed 03/13/19 Entered 03/13/19 15221:37 DOC 5 PQ. 4 Of 7

csc 2500A wage 2) [12/15]

 

 

PROOF OF SERVICE
l , Amber M- Hussin , certify that l am, and at all times during the service of process was, not
less than 18 years of age and not a party to the matter concerning which service of process was made.
l fin'ther certify that the service of this summons and a copy of the complaint was made Nlarch 13, 2019 by;
[date}

[ / ] Mail Service: Regular, first class United States mail, postage fully pre-paid, addressed to:

Edmund Orliz
814 Harbison Avenue
National City, Califomia 91950

f ] Personal Service: By leaving the documents with the following defendants or an officer or agent of the defendant at:

[ ] Residence Service: By leaving the documents with the following adult atc

[ ] Certiiied Mail Service on an lnsured Depository lnstitution: By sending the process by certified mail addressed to the
following officer of the defendant at:

[ ] Publication: The defendant was served as follows: [desci'ibe brietly]

[ j State Law : The defendant was served pursuant to the laws of the State of , as
follows: [describe brieily]

If serve was made by personal service, by residence service, or pursuant to state law, l further certify thatl am, and at all times
during the service of process was, not less than 18 years of age and not a party to the matter concerning which service of process
was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Nlarch 13, 2019 /S/ Amber M. Hussin
lDatel [Signature]

 

 

 

PrintNam€ Amber M. Hussin

 

Business Addr€SS 1035 E. Vista Way, Suite 197

 

Cic' visia state Caiiiomia ZIP 92034

 

 

 

CSD ZSOOA

 

CaSe 19-90033-CL r_\\Filed 03/13/19 Entered 03/13/19 15221:37 DOC 5 PQ. 5 Of 7

csi) zsooA (i>age 2) [iz/is]
PROOF OF SERVICE

l, Amber M' Hussln , certify thatl am, and at all times during the service of process was, not
less than 18 years of age and not a party to the matter concerning which service of process Was made.

l liirther certify that the service of this summons and a copy ofthe complaint was made lVlal'Ch 13, 2019 by;
[daie]

[ / ] Mail Service: Regular, first class United States mail, postage fully pre-paid, addressed to:

leerty Ortiz Liberty Ortiz, dba Supreme One SoCal
814 Harbison Avenue 3400 E. 8th Street, Suite 108
National City, California 91950 National City, Calit’ornia 91950

[ ] Personal Service: By leaving the documents with the following defendants or an officer or agent of the defendant at:

[ ] Residence Service: By leaving the documents With the following adult at:

[ ] Ceitified Mail Service on an Insured Depository lnstitution: By sending the process by certified mail addressed to the
following officer of the defendant at:

[ ] Publication: T he defendant was served as follows: [describe briefly]

f ] State Law : The defendant Was served pursuant to the laws of the State of , as
follows: [describe briefly]

if serve was made by personal service, by residence service, or pursuant to state law, 1 further certify thatl am, and at all times
during the service of process was, not less than 18 years of age and not a party to the matter concerning which service of process
was made.

Under penalty of peijury, l declare that the foregoing is true and correct

March 13, 2019 lS/ Amber M. Hussln
[Datel [Signature]

 

 

 

Prinf Nam€ Amber M. Hussin

 

BUSln€SS AddY€SS 1035 E. Vista Way, Sulte 197

 

Ciiy vista 3wa caiiiomia ZIP 92084

 

 

 

CSD ZSOOA

 

CaSe 19-90033-CL \Filed 03/13/19 Entered 03/13/19 15`:21:37 DOC 5 PQ. 6 Of 7

csD 2500A (Paga 2) [12/15}
PROOF OF SERVICE

I, Amber M- HUSSln , certify thatl arn, and at all times during the service of process was, not
less than 18 years of age and not a party to the matter concerning which service of process was made.

l further certify that the service of this summons and a copy of the complaint was made March 13, 2019 by:
[date]

[ / ] Mail Service: Regular, first class United States mail, postage fully pre-paid, addressed to:

United States Trustee
office of the U.S. Trustee
880 Front Street

[ ] Personal Service: By leaving the documents with the following defendants or an officer or agent of the defendant at:

[ ] Residence Service: By leaving the documents with the following adult at:

[ ] Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail addressed to the
following officer of the defendant at:

[ ] Publication: The defendant was served as follows: [describe briefly]

[ ] State Law : The defendant was served pursuant to the laws of the State of , as
follows: [describe briefly}

If serve was made by personal service, by residence service, or pursuant to state law, l further certify thatl am, and at all times
during the service of process was, not less than 18 years of age and not a party to the matter concerning which service of process
was made.

Under penalty of pcrjury, l declare that the foregoing is true and correct.

l\/|arch 13, 2019 /S/ Amber |V|. Hussin
lDatel [Signature]

 

 

 

PrintNam€ Amber M. Hussin

 

BuSin€SS Addr€SS 1035 E. Vista Way, Suite 197

 

City vista State california ZIP 92084

 

 

 

CSD 2500A

 

CaSe 19-90033-CL V`Filed 03/13/19 Entered 03/13/19 15221:37 DOC 5 PQ. 7 017

csc 2500A (Page 2) 112/151
PROOF OF SERVICE

I, Amber M- Hu$$in , certify that l am, and at all times during the service of process was, not
less than 18 years of age and not a party to the matter concerning which service of process was made.

1 further certify that the service of this summons and a copy of the complaint was made MarCh 13, 2019 by:
[date]

[ / ] Mail Service: Regular, first class United States mail, postage fully pre-paid, addressed to:

Christopher R. Barc|ay
Chapter 7 Trustee
P.O. Box 2819

[ ] Personal Service: By leaving the documents with the following defendants or an officer or agent of the defendant at:

[ ] Residence Service: By leaving the documents with the following adult at:

[ ] Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail addressed to the
following officer of the defendant at:

[ ] Publication: The defendant was served as follows: [describe briefly]

[ ] State Law : The defendant was served pursuant to the laws of the State of as
follows: [describe briefly]

lf serve was made by personal service, by residence service, or pursuant to state law, I further certify thatl am, and at all times
during the service of process was, not less than 18 years of age and not a party to the matter concerning which service of process
was made.

Under penalty of perjury, 1 declare that the foregoing is true and correct.

March 13, 2019 /S/ Amber M. Hussin
[Date] [Signature]

 

 

 

Print Nam€ Amber M. Hussin

 

BUSin€SS Addl`eSS 1035 E. Vista Way, Suite 197

 

City Visia State Caiifomia ZIP 92084

 

 

 

CSD ZSOOA

 

